DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
	Applicant is advised that for the purpose of examination, the subject matter of claims 18-20 will be considered, however if claims 18-20 are found to be in condition of allowance, proper form of claims 18-20 which depend from a withdrawn claim is required.

Duplicate Claims, Warning
	Applicant is advised that should claim 18 be found allowable. Claims 19 and 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Response to Amendment
	In response to the amendment received on 3/23/2022:
Claims 1-20 are presently pending.
Claims 16 – 17 are currently withdrawn from consideration due to nonelected invention.
All prior art grounds of rejection are maintained.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

	Claims 1-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimomura et al. (JP 2004181407A, hereinafter Shimomura) in view of Solis Herrera et al. (US 8,455,145, hereinafter Herrera).

	Regarding claim 1, Shimomura teaches a method of fertilizing soil (Para [0026], method for treating…soil)
applying to the soil at least one device (Para [0016] and [0020], “anode…buried in soil” and “soil near the cathode”, respectively) comprising a substrate (Para [0031], electron donor as an additive).
Adding water to the soil, wherein the water is added before, after or at the same time as step (a) (Para [0021], water from a pumping well installed in the vicinity of the anode or downstream from the cathode); and
Exposing the at least one device to a source of electromagnetic energy to initiate a reaction of water electrolysis by the at least one melanin material, such that H2 gas is released into the soil (Para [0033], voltage applied; Para [0020], hydrogen standard electrode).
Shimomura does not teach at least one melanin material selected from the group consisting of natural melanin, synthetic melanin, melanin precursors, melanin derivatives and melanin analogs. Thus, a person having ordinary skill in the art would understand that Shimomura utilizes an organic substance, generally, as the electron donor.
	Herrera teaches at least one melanin material selected from the group consisting of natural melanin, synthetic melanin, melanin precursors, melanin derivatives, and melanin analogs (Col. 3 ln. 7-10, melanin, melanin precursors, melanin derivatives, and melanin analogs). Specifically, Herrera teaches utilizing melanin material, melanin precursors, melanin derivatives, and melanin analogs as a main or central electrolyzing material to generate free electron of hydrogen (Col. 3 ln. 3-10). Although Shimomura does not clearly teach using melanin material, melanin precursors, melanin derivatives, and melanin analogs, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to utilize natural melanin, synthetic melanin, melanin precursors, melanin derivatives, and melanin analogs to promote the production of hydrogen gas by electrolysis. One of ordinary skill in the art would have been motivated to utilize melanin as the organic donor described by Shimomura because melanin as demonstrated in Herrera “does not require preservation and its electrolyzing properties are maintained despite the time…the extraordinary possibilities of…[the] applications of the electrolyzing characteristics melanin…its use in the photoelectrochemical processes of energy generation” (Col. 10 ln3 4-13). Therefore, it would have been obvious to one of ordinary skill in the art to modify the teachings of Shimomura with the teachings of utilizing melanin material to promote the production of hydrogen gas through electrolysis.
Regarding claim 2, Shimomura teaches wherein the soil comprises at least one seed, plant or crop (Para [0008], plants in the soil).
Regarding claims 3-5, Shimomura teaches that a DC voltage is applied to a cathode and anode (Para [0010]), however Shimomura does not explicitly teach exposing the claimed electromagnetic energies. Herrera teaches that melanin absorbs various wavelengths from electromagnetic spectrum (Col. 9, ln. 6-11). It would have been obvious to one of ordinary skill in the art at the time of filing of the present application to apply various electromagnetic energies within the wavelength spectrum of 200 nm to 900 nm (Col. 5, ln. 19-22), including sunlight (Col. 9, ln. 21) to the melanin material, melanin precursors, melanin derivatives, and melanin analogs to promote electrolysis. One of ordinary skill in the art would have been motivated to do so because the separation of water molecules into hydrogen and oxygen atoms is a highly endergonic reaction (i.e., requiring the absorption of energy) due to the very stable association of hydrogen and oxygen atoms…is obtain[ed] by melanin at room temperature, using only the energy obtained light, wavelength mainly comprised between 200nm and 900nm (Col. 5 ln. 13-21) as taught by Herrera. Therefore, it would have been obvious to one or ordinary skill in the art at the time of the filing of the present application to modify Shimomura with the teachings of electromagnetic energies of Herrera.
Regarding claim 7, Herrera teaches at least one melanin material selected from the group consisting of natural melanin or synthetic melanin (Col. 3, ln. 7-10, melanin, melanin precursors, melanin derivatives, and melanin analogs). As mentioned above, it would have been obvious to one or ordinary skill in the art to modify Shimomura to include melanin, melanin precursors, melanin derivatives, and melanin analogs as taught by Herrera.
 Claim 6 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Shimomura et al. (JP 2004181407A, hereinafter Shimomura) in view of Solis Herrera et al. (8,455,145, hereinafter Herrera) and in further view of Inada et al. (JP 2005000036A, hereinafter Inada).
Regarding claim 6, Shimomura teaches an electron donor as an additive as a substrate (paragraph [0031]), however, Shimomura fails to teach silica as a substrate. Inada teaches the substrate is silica (paragraph [0022]-[0023], a seed is coated in in a layer of silica). One of ordinary skill in the art would have been motivated to do so because a seed is coated in a layer of silica, and silica contains electrical characteristics that promote electrolysis (Col. [0021], electrical characteristics). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the present application to modify method of Shimomura in view of Solis Herrera with Inada to include silica as a substrate to promote electrolysis in the soil.
Claim 8 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Shimomura et al. (JP 2004181407A, hereinafter Shimomura) in view of Solis Herrera et al. (8,455,145, hereinafter Herrera) and in further view of Layzell et al. (7,162,834, hereinafter Layzell).
Regarding claim 8, Shimomura does not teach that the method is performed in a closed container. However, Layzell teaches a membrane having low permeability of hydrogen gas to be placed over the top of the soil to minimize the escape of hydrogen gas (Col. 5, ln. 8-10), and Herrera teaches a container can be formed out of various shapes and container allows for the absorption of wavelengths from the electrochemical spectrum (Col. 3 ln 66-68 – Col. 4, ln. 1-15). Layzell and Herrera teach a similar or comparable device where it is known to add the features of reducing the escape of hydrogen gas into the atmosphere and/or the ambient environment and to allow the absorption of wavelengths from the electrochemical spectrum to promote production of hydrogen has through the reaction of electrolysis. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the present to perform the method in a container that reduces the escape of hydrogen gas and allows absorption of wavelengths from the electrochemical spectrum to promote electrolysis. The results would have been predictable to one of ordinary skill in the art.

Claims 9, 10-12, and 14-15 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Layzell et al. (7,162,834, hereinafter Layzell) in view of Shimomura et al. (JP2004181407A, hereinafter Shimomura) and in further view of Solis Herrera et al. (8,455,145, hereinafter Herrera).
Regarding claim 9, Layzell teaches a method of increasing crop yield, plant growth, or rate of seed germination (Col. 1 ln. 16-19). As described above, Shimomura teaches
applying to the soil in which a crop, plant, or seed will grow (paragraph [0008]) at least one device (paragraph [0016] and [0020], “anode…buried in soil” and “soil near the cathode”, respectively) comprising a substrate (paragraph [0031], electron donor as an additive);
adding water to the soil, wherein the water is added before, after or at the same time as step (a) (paragraph [0021], water pumped from a pumping well installed in the vicinity of the anode or downstream from the cathode); and
exposing the at least one device to a source of electromagnetic energy to initiate a reaction of water electrolysis by the at least one melanin material, such that H2 gas is released into the soil (paragraph [0033], voltage applied; paragraph [0020], hydrogen standard electrode).
Shimomura does not teach at least one melanin material selected from the group consisting of natural melanin, synthetic melanin, melanin precursors, melanin derivatives, and melanin analogs. Thus, a person having ordinary skill in the art would understand that Shimomura utilizes an organic substance, generally, as the electron donor.
Herrera teaches at least one melanin material selected from the group consisting of natural melanin, synthetic melanin, melanin precursors, melanin derivatives, and melanin analogs (Col. 3, ln. 7-10, melanin, melanin precursors, melanin derivatives, and melanin analogs). Specifically, Herrera teaches utilizing melanin material, melanin precursors, melanin derivatives, and melanin analogs as a main or central electrolyzing material to generate free electrons of hydrogen (Col. 3, ln. 3-10). Although Shimomura does not clearly teach using melanin material, melanin precursors, melanin derivatives, and melanin analogs, as opposed Shimomura teaches using an organic substance, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize natural melanin, synthetic melanin, melanin precursors, melanin derivatives, and melanin analogs to promote the production of hydrogen gas by electrolysis. One of ordinary skill in the art would have been motivated to utilize melanin as the organic donor described by Shimomura because melanin as demonstrated in Herrera “does not require preservatives and its electrolyzing properties are maintained despite the time….the extraordinary possibilities of… [the] applications of the electrolyzing characteristics of melanin…its use in the photoelectrochemical processes of energy generation” (Col. 10 ln. 4-13). Therefore, it would have been obvious to one of ordinary skill in the art to modify the teachings of Shimomura with the teachings of utilizing melanin material to promote the production of hydrogen gas through electrolysis.
Regarding claim 10, Shimomura teaches wherein the soil comprises at least one seed, plant or crop (paragraph [0008], plants in the soil).
Regarding claims 11-12, Shimomura teaches that a DC voltage is applied to a cathode and anode (paragraph [0010]), however Shimomura does not explicitly teach exposing the claimed electromagnetic energies. Herrera teaches that melanin absorbs various wavelengths from electromagnetic spectrum (Col. 9, ln. 6-11). It would have been obvious to one of ordinary skill in the art at the time of filing of the present application to apply various electromagnetic energies within the wavelength spectrum of 200 nm to 900 nm (Col. 5, ln. 19-22) to the melanin material, melanin precursors, melanin derivatives, and melanin analogs to promote electrolysis. One of ordinary skill in the art would have been motivated to do so because the separation of water molecules into hydrogen and oxygen atoms is a highly endergonic reaction (i.e., requiring the absorption of energy) due to the very stable association of hydrogen and oxygen atoms…is obtain[ed] by melanin at room temperature, using only the energy obtained light, wavelength mainly comprised between 200nm and 900nm (Col. 5 ln. 13-21) as taught by Herrera. Therefore, it would have been obvious to one or ordinary skill in the art at the time of the filing of the present application to modify Shimomura with the teachings of electromagnetic energies of Herrera.
Regarding claim 14, Herrera teaches at least one melanin material selected from the group consisting of natural melanin or synthetic melanin analogs (Col. 3, ln. 7-10, melanin, melanin precursors, melanin derivatives, and melanin analogs). As mentioned above, it would have been obvious to one or ordinary skill in the art to modify Shimomura to include melanin, melanin precursors, melanin derivatives, and melanin analogs as taught by Herrera.
Regarding claim 15, Layzell as supported by Herrera teaches the method is performed in a closed container. Layzell teaches a membrane having low permeability of hydrogen gas to be placed over the top of the soil to minimize the escape of hydrogen gas (Col. 5, ln. 8-10), and Herrera teaches a container can be formed out of various shapes and container allows for the absorption of wavelengths from the electrochemical spectrum (Col. 3 ln 66-68 – Col. 4, ln. 1-15). Layzell and Herrera teach a similar or comparable device where it is known to add the features of reducing the escape of hydrogen gas into the atmosphere and/or the ambient environment and to allow the absorption of wavelengths from the electrochemical spectrum to promote production of hydrogen has through the reaction of electrolysis. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the present to perform the method in a container that reduces the escape of hydrogen gas and allows absorption of wavelengths from the electrochemical spectrum to promote electrolysis. The results would have been predictable to one of ordinary skill in the art.

Claim 13 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Shimomura et al. (JP 2004181407A, hereinafter Shimomura) in view of Solis Herrera et al. (8,455,145, hereinafter Herrera) and in further view of Inada et al. (JP 2005000036A, hereinafter Inada).
Regarding claim 13, Shimomura teaches an electron donor as an additive as a substrate (paragraph [0031]), however, Shimomura fails to teach silica as a substrate. Inada teaches the substrate is silica (paragraph [0022]-[0023], a seed is coated in in a layer of silica). One of ordinary skill in the art would have been motivated to do so because a seed is coated in a layer of silica, and silica contains electrical characteristics that promote electrolysis (Col. [0021], electrical characteristics). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the present application to modify method of Shimomura in view of Herrera with Inada to include silica as a substrate to promote electrolysis in the soil.

Claims 18-20 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Layzell et al. (7,162,834, hereinafter Layzell) in view of Shimomura et al. (JP 2004181407A, hereinafter Shimomura) in further view of Solis Herrera et al. (8,455,145, hereinafter Herrera).
Regarding claims 18-20, Layzell teaches increasing a crop yield, plant growth and increasing seed germination the method growing the crop, plant, and seed in fertilized soil under conditions suitable for growth of the crop (Col. 1 ln. 16-19) and exposing hydrogen has into the soil (Col. 2 ln. 3-5). Shimomura teaches to expose a device of electromagnetic energy to initiate a reaction of water electrolysis (paragraph [0016] and [0020], “anode…buried in soil” and “soil near the cathode”, respectively; paragraph [0033], voltage applied). Layzell does not teach utilizing melanin material in the electrolysis reaction, although Shimomura teaches using an organic substance as, it would have been obvious to one or ordinary skill in the art at the time of filing of the present application to substitute melanin material as a substrate in the electrolysis reaction as taught by Solis Herrera (Col. 3, ln. 3-10, melanin, melanin precursors, melanin derivatives, and melanin analogs). One of ordinary skill in the art would have been motivated to modify Layzell with Shimomura and Herrera to utilize melanin as the organic donor described by Shimomura (paragraph [0031]) because melanin as demonstrated in Herrera “does not require preservatives and its electrolyzing properties are maintained despite the time….the extraordinary possibilities of… [the] applications of the electrolyzing characteristics of melanin…its use in the photoelectrochemical processes of energy generation” (Herrera, Col. 10 ln. 4-13). Therefore, it would have been obvious to one of ordinary skill in the art to modify the teachings of Shimomura with the teachings of utilizing melanin material to promote the production of hydrogen gas through electrolysis.
Response to Arguments
	Applicant’s arguments filed on March 23, 2022 have been fully considered but they are not found to be persuasive.

Rejections – Claims 1-8
Applicant argues that the rejection of claims 1-5 and 7 are not rendered obvious based on the rejection of Shimomura in view of Herrera, claim 6 is not rendered obvious based on the rejection of Shimomura in view of Herrera in further view of Inada, and claim 8 are not rendered obvious based on the rejection of Shimomura in view of Herrera in further view of Layzell (Applicant’s response pg. 5).
Applicant further argues that the modification of Shimomura in view of Herrera by modifying the anode/cathode of Shimomura to include the melanin material of Herrera “would not utilize a device comprising a substrate and a melanin material as called for by independent claim 1” (Applicant’s response pg. 6). Applicant is informed that the Examiner does not find the arguments persuasive.
While the Examiner acknowledges Applicant’s analysis of Shimomura with regards to the anode and cathode (Applicant’s arguments pgs. 5 and 6), the Examiner must respectfully disagree, one having ordinary skill in the art would have understood that using melanin to as an electron donor to affect electrolysis could have been added as a substrate to the cathode and anode directly, where the cathode and anode operate to further affect electrolysis in the soil.
Specifically, it is noted that the claimed process of independent claim 1 merely requires the method to apply to the soil at least one device (see claim 1). Emphasis added. As such, the claim generally discloses at least one of a device, in the broadest reasonable interpretation can include any device. Applicant’s Specification discloses that the device comprises a substrate and melanin (Para [0025]), and further, merely describes that the device can be of any size or shape and the at least one device is used, but the number of devices or the size or shape of devices is not limited in any way. In light of the disclosure of the Specification, any device can be utilized. Shimomura discloses  a cathode and an anode applied to the soil, where the cathode and anode represent two components of a single electrokinetic device to affect electrolysis in the soil. Further, the method of claim 1 requires the at least one device comprising a substrate and at least one melanin material (see claim 1).  The prior art relied upon by the Examiner discloses: (1) an electrokinetic device, (2) a substrate, and (3) at least one melanin material to affect electrolysis. It is the Examiner’s opinion that one of ordinary skill in the art would have recognized the general teaching of the method of an electrokinetic device that includes a substrate and electron donor as being applicable to a method comprising at least one device, a substrate, and at least one melanin material.
As such, Shimomura specifically discloses a method of an electrokinetic device comprising a substrate and an electron donor material. One of ordinary skill in the art would not be precluded from considering the use of the cathode and anode to fertilize soil comprising a substrate and an electron donor. Moreover, one having ordinary skill in the art would have looked towards Herrera to modify Shimomura to include a melanin material as the electron donor to affect electrolysis in the soil by releasing H2 gas.
Applicant further argues that Inada does not cure the deficiencies of Shimomura as modified by Herrera (Applicants response pg. 6). Applicant is informed that the Examiner does not find the arguments persuasive.
Inada discloses a substrate is silica (Para [0022]-[0023]). One having ordinary skill in the art would have been motivated to look towards Inada to include silica as a substrate in the electrokinetic device as disclosed in Shimomura, where silica contains electrical characteristics that promote electrolysis (Para [0021]). Therefore, Inada cures the deficiencies of Shimomura as modified by Herrera.
Applicant further argues that Layzell does not cure the deficiencies of Shimomura as modified by Herrera (Applicants response pg. 6). Applicant is informed that the Examiner does not find the arguments persuasive.
Layzell teaches a membrane having low permeability of hydrogen gas to be placed over the top of soil to minimize the escape of hydrogen gas (Layzell, Col. 5 ln. 8-10). Further, Herrera teaches a container can be formed out of various shapes that allow for the absorption of wavelengths from the electrochemical spectrum (Herrera, Col. 3 ln. 66-68 – Col. 4 ln. 1-15). One having ordinary skill in the art would have been motivated to look towards Layzell to further modify Shimomura as modified by Herrera. Layzell discloses a membrane having low permeability of hydrogen gas to be placed over the top of the soil to minimize the escape of hydrogen gas (Col. 5 ln. 8-10). Herrera teaches a container can be formed out of various shapes and the container allows for the absorption of wavelengths from the electrochemical spectrum (Col. 3 ln. 66-68 – Col. 4 ln. 1-15). Herrera and Layzell disclose similar or comparable devices which provide the features of reducing the escape of hydrogen gas and to allow the absorption of wavelengths from the electrochemical spectrum to promote production of hydrogen gas through the reaction of electrolysis. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for a method to be performed in a container to reduce the escape of hydrogen gas and allow absorption of wavelengths from the electrochemical spectrum. Therefore, Layzell cures the deficiencies of Shimomura as modified by Herrera.
Consequently, for at last these reasons the Examiner does not find Applicants’ remarks persuasive.

Rejections – Claims 9-15 and 18-20
Applicant argues that the rejection of claims 9-12 and 14-15 are not rendered obvious based on the rejection of Layzell in view of Shimomura in further view of Herrera, claim 13 is not rendered obvious based on the rejection of Layzell in view of Shimomura in further view of Herrera in further view of Inada, and claims 18-20 are not rendered obvious based on the rejection of Layzell in view of Shimomura in view of Herrera (Applicant’s response pg. 6).
Applicant further argues that Shimomura as modified by Herrera does not teach or suggest a single device comprising a substrate and at least one melanin material (Applicant’s response pg. 7). Applicant is informed that the Examiner does not find the arguments persuasive.
Applicant is further informed that Applicant’s argument of a single device is not found persuasive. Shimomura teaches a device capable of electrolysis comprising two components: an anode and a cathode that are a part of a singular electrokinetic device (Para [0016] and [0020]). Additionally, Shimomura teaches an electron donor and a substrate (Para [0031]) and Herrera teaches at least one melanin material (Col. 3 ln. 7-10). One having ordinary skill in the art would have been motivated to modify the device disclosed in Shimomura by looking towards Herrera to include at least one melanin material as the electron donor in the device to promote the production of hydrogen gas (H2) in the soil, where Herrera demonstrates that Melanin “does not require preservatives and its electrolyzing properties are maintained despite the time… the extraordinary possibilities of…[the] applications of electrolyzing characteristics of melanin…its use in the photoelectrochemical processes of energy generation” (Col. 10 ln. 4-13). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Shimomura with the teachings of melanin material to promote the production of hydrogen gas (H2) as disclosed in Herrera with regard to claims 9-15 and 18-20 of the present application.
It is the Examiner’s position that the disclosure of Layzell expressly discloses that exposure of hydrogen gas (H2) has a positive effect on plant growth and crop yield (FIG. 1; Col. 3 ln. 25-27). Furthermore, Layzell expressly discloses placing a seed, germinate seed, seedling or the like to be placed in soil exposed to hydrogen gas (H2) (Col. 6 ln. 8-18). Therefore, one having ordinary skill in the art would understand that Layzell discloses that hydrogen gas (H2) has a positive effect on crop yield, plant growth, or rate of seed germination.
Consequently, for at last these reasons the Examiner does not find Applicants’ remarks persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L CARLON whose telephone number is (571)272-4421. The examiner can normally be reached 730-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS L CARLON/Examiner, Art Unit 1731                                                                                                                                                                                                        
/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731